Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-18 are pending. Claims 4, 8, 11 and 13 have been amended. Claims 1-13 and 18 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NOs: 1-2, and HLA-A*0201-positive patients having a lung tumor expressing TERT. Claims 14-17 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The rejection of claims 8 and 11 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 4 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lung cancer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that the claim lack antecedent basis with respect to claims 2-3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This rejection is maintained.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “wherein the lung cancer is considered as non-immunogenic if no CTL response specific for the peptide of SEQ ID No: 1 and/or no CTL DB1/ 121193082.12response specific for the peptide of SEQ ID No: 3 and/or no CTL response specific for the peptide of SEQ ID No: 5 is detectable in a blood sample from the patient before vaccination”. Claim 8 does not further limit any of claims 1-3 because no additional steps are required. Applicant may cancel the claim(s), amend the claim(s) 

Response to Arguments
Applicant’s arguments filed on 12/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claims render the rejection moot.
Applicant’s arguments are not persuasive because, as discussed above, claim 8 does not further limit any of claims 1-3 because no additional steps are required. 
For this reason, the rejection is maintained.

Claim Rejections - 35 USC § 102
The rejection of claims 1-8, 10-13 and 18 under 35 USC 102(a)(1) as being anticipated by Kosmatopoulos is withdrawn in view of Applicant’s arguments.
The rejection of claims 1, 4-6, 10-13 and 18 under 35 USC 102(a)(1) as being anticipated by Vetsika et al. is withdrawn in view of Applicant’s arguments.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 2-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetsika et al. (Cancer Immunol Immunother (2012) 61:157–168), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204).
With respect to claims 2-3, Vetsika et al. teach that HLA-A*0201-expressing patients with various types of chemo-resistant advanced solid tumors were enrolled in this Vx-001 vaccination study (page 158, right column, 1st para).
Vetsika et al. further teach that patients having non-small-cell lung cancer (NSCLC) were administered TERT572 and TERT572Y (page 158, right column, 3rd para), which corresponds to instantly claimed SEQ ID NOs: 1-2.
Vetsika et al. also teach that the age of the patients ranged from 31 to 84 (Table 1). The instant specification teaches that a light smoker is an individual who has been a smoker at most 30 years (page 6, lines 6-7). Thus, the 31 years old patient must necessarily be, at most, a light smoker since he/she could not have started smoking at the age of 1.
With respect to claim 7, Vetsika et al. do not teach that the tumor induced an immune response that can prevent its growth, thus the patients of Vetsika et al. have a non-immunogenic tumor.
With respect to claim 8, Vetsika et al. teach that blood was collected from patients before vaccination (page 159, left column, 2nd para).

Response to Arguments
Applicant’s arguments filed on 12/27/2021 have been fully considered but they are not persuasive.

Applicant’s arguments are not persuasive because, as discussed above, Vetsika et al. teach that the age of the patients ranged from 31 to 84 (Table 1). Thus, the 31 years old patient must necessarily be, at most, a light smoker (i.e. an individual who has been a smoker at most 30 years) since he/she could not have started smoking at the age of 1.
For the reasons stated above the rejection is maintained.

This is a new rejection.
Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01935154 (January 2017), as evidenced by Gridelli et al. (Br J Cancer. 2020 May; 122(10):1461-1466).
With respect to claims 1-5, Clinical Trial NCT01935154 teaches a phase II study of Vx001 vaccine (which comprises instantly claimed SEQ ID NOs: 1-2) in HLA-A*0201 positive patients with TERT positive stage IV or recurrent stage I-III NSCLC (see Study description; see also Gridelli et al., page 2, right column, 3rd para).
As evidenced by Gridelli et al., the patients enrolled in Clinical Trial NCT01935154 were never smokers, heavy smokers (> 25 years) or light smokers (< 25 years) (Table 1).
With respect to claim 6, Clinical Trial NCT01935154 teaches the patients received platinum based 1st line chemotherapy and had a stable disease before vaccination (see Study description and Eligibility Criteria).

With respect to claim 10, Clinical Trial NCT01935154 teaches the patients had metastatic cancer (see Study description).
With respect to claim 11, Clinical Trial NCT01935154 teaches the patients are males (see Eligibility Criteria; see Gridelli et al., Table 1).
With respect to claim 12, as evidenced by Gridelli et al., the patients had non-squamous non-small cell lung cancer (Table 1; page 2, right column, 2nd para; page 3, right column, 1st para).
With respect to claims 13 and 18, Clinical Trial NCT01935154 teaches the patients had an ECOG =1 (see Eligibility Criteria; see Gridelli et al., Table 1).

Claim Rejections - 35 USC § 103
The rejection of claims 1-13 and 18 as unpatentable under 35 USC 103(a) over Kosmatopoulos in view of Latcha et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-13 and 18 as unpatentable under 35 USC 103(a) over Vetsika et al. in view of Latcha et al. is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmatopoulos (WO 2006/120038) in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204).
With respect to claims 1-3, Kosmatopoulos teaches the use of a native peptide, for producing a medicinal composition for maintaining the CTL immune response initiated by its cognate optimized peptide (claim 1), wherein the native and its cognate optimized peptides are SEQ ID NO: 1 and SEQ ID NO: 2 (claim 5).
Kosmatopoulos further teaches that SEQ ID NOs: 1-2 were administered to HLA-A*0201 positive patients (page 6, Example 1), wherein the patients have a lung cancer expressing TERT (Table 2; page 2, lines 4-12).
Kosmatopoulos does not teach that the patients are either never-smokers or light-smokers. 
Bolonaki et al. teach that “[T]ERT572Y peptide vaccine is well tolerated and effective in eliciting a specific T cell immunity. Immunological response is associated with prolonged survival. These results are encouraging and warrant further evaluation in a randomized study (abstract).
Yang et al. teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers (Tables 2 and 4-5).
It would have been obvious to one of ordinary skill in the art to include non-smokers, smokers and ex-smokers in the method of Kosmatopoulos because Bolonaki et al. suggest further evaluation of TERT572Y peptide vaccine (the same vaccine of 
The skilled artisan would have been motivated to include both never-smokers and light-smokers in a randomized study to evaluate the effects of the TERT572Y peptide vaccine in all HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
The skilled artisan would have reasonably expected the TERT572Y peptide vaccine to treat HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
With respect to claims 4-5, as discussed above, the skilled artisan would have been motivated to include non-smokers or former smokers. Furthermore, Kosmatopoulos teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2).
With respect to claim 6, Kosmatopoulos teaches that the patients received chemotherapy (Table 2).
With respect to claim 7, Kosmatopoulos does not teach that the tumor induced an immune response that can prevent its growth, thus the patients of Kosmatopoulos have a non-immunogenic tumor.
With respect to claim 8, Kosmatopoulos teaches that the cryptic peptide is poorly presented by MHC molecule at the surface of an antigen presenting cell, and thus participate only slightly, or not at all, in the CTL response to the antigen from which said peptide is derived (page 2, lines 23-29). Kosmatopoulos further teaches that a cryptic peptide is not able to generate in vitro a specific CTL response against target cells 
With respect to claim 10, Kosmatopoulos teaches the patient has a metastatic cancer (page 9, lines 22-24).
With respect to claim 11, Kosmatopoulos teaches the patients are males (Table 2).
With respect to claim 12, Kosmatopoulos teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2), which, as evidenced by McKeage et al., includes about 70% of non-squamous histological types (page 199, left column, 1st para). Thus, without evidence to the contrary, 70% of the patients of Kosmatopoulos are believed to have a non-squamous (NSQ) non-small cell lung cancer (NSCLC). 
With respect to claims 13 and 18, Kosmatopoulos teaches the patients have an ECOG = 0 or 1 (see performance status (PS) on Table 2).

This is a new rejection.
Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vetsika et al. (Cancer Immunol Immunother (2012) 61:157–168) in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204).
The teachings of Vetsika et al. with respect to claims 2-3 and 7-8 have been discussed above.

Bolonaki et al. teach that “[T]ERT572Y peptide vaccine is well tolerated and effective in eliciting a specific T cell immunity. Immunological response is associated with prolonged survival. These results are encouraging and warrant further evaluation in a randomized study (abstract).
Yang et al. teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers (Tables 2 and 4-5).
It would have been obvious to one of ordinary skill in the art to include non-smokers, smokers and ex-smokers in the method of Vetsika et al. because Bolonaki et al. suggest further evaluation of TERT572Y peptide vaccine (the same vaccine of Vetsika et al.) in a randomized study, and Yang et al. generally teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers.
The skilled artisan would have been motivated to include both never-smokers and light-smokers in a randomized study to evaluate the effects of the TERT572Y peptide vaccine in all HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
The skilled artisan would have reasonably expected the TERT572Y peptide vaccine to treat HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
With respect to claims 1 and 4-5, as discussed above, the skilled artisan would have been motivated to include non-smokers or former smokers. Vetsika et al. further teach that patients have non-small-cell lung cancer (NSCLC) (page 158, right column, 3rd para).
st para).
With respect to claim 10, Vetsika et al. teach that the patients had a metastatic cancer (Fig. 3).
With respect to claim 11, to advance prosecution, the claim has been interpreted as being drawn to the method of any of claims 1 to 3. Vetsika et al. teach that the patients are males (Table 1).
With respect to claim 12, Vetsika et al. teach that the patients have a non-small cell lung carcinoma (NSCLC) (page 158, right column, 3rd para), which, as evidenced by McKeage et al., includes about 70% of non-squamous histological types (page 199, left column, 1st para). Thus, without evidence to the contrary, 70% of the patients of Vetsika et al. are believed to have a non-squamous (NSQ) non-small cell lung cancer (NSCLC). 
With respect to claims 13 and 18, Vetsika et al. teach that the patients have a performance status (WHO) (i.e. an ECOG) of 0-2 (page 158, right column, 1st para).

This is a new rejection.
Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmatopoulos (WO 2006/120038) in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144) as applied to claims 1-8, 10-13 and 18 above, and further in view of Latcha et al. (Clin J Am Soc Nephrol. 2016 Jul 7; 11(7): 1173–1179).

Kosmatopoulos, Bolonaki et al. and Yang et al. do not teach the limitation of instant claim 9.
Latcha et al. teach that “[N]ephrotoxicity remains the dose–limiting side effect of cisplatin, an effective chemotherapeutic agent with applications across diverse tumor types. This study presents data on renal outcomes across multiple tumor types in 821 adults. We report on incidence of AKI, initial and long-term changes in eGFR after cisplatin, and relationships between cumulative dose, initial eGFR, age, sex, and long–term renal function” (see “Background and Objectives”).
Latcha et al. further teach that “[O]ur findings of an initial decline in eGFR after completion of cisplatin therapy with stabilization thereafter (Figure 1) are consistent with findings of smaller studies in adults with predominantly testicular or ovarian cancer. Our study, which included a greater diversity of tumor types, supports this initial decline in eGFR (page 5, 3rd para; Figure 1).
It would have been obvious to one of ordinary skill in the art to measure eGFR (i.e. a blood test) less than two weeks after the end of a platinum-based first line chemotherapy such as cisplatin, as this is routinely done.
The skilled artisan would have been motivated to monitor acute kidney injury (AKI), initial and long-term changes in eGFR after cisplatin, because the incidence of AKI and changes in eGFR are routinely monitored after cisplatin treatment, as taught by Latcha et al.

This is a new rejection.
Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vetsika et al. (Cancer Immunol Immunother (2012) 61:157–168) in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144) as applied to claims 1-8, 10-13 and 18 above, and further in view of Latcha et al. (Clin J Am Soc Nephrol. 2016 Jul 7; 11(7): 1173–1179).
The teachings of Vetsika et al., Bolonaki et al. and Yang et al. with respect to claims 1-8, 10-13 and 18 have been discussed above.
Vetsika et al., Bolonaki et al. and Yang et al. do not teach the limitation of instant claim 9.
Latcha et al. teach that “[N]ephrotoxicity remains the dose–limiting side effect of cisplatin, an effective chemotherapeutic agent with applications across diverse tumor types. This study presents data on renal outcomes across multiple tumor types in 821 adults. We report on incidence of AKI, initial and long-term changes in eGFR after cisplatin, and relationships between cumulative dose, initial eGFR, age, sex, and long–term renal function” (see “Background and Objectives”).
Latcha et al. further teach that “[O]ur findings of an initial decline in eGFR after completion of cisplatin therapy with stabilization thereafter (Figure 1) are consistent with findings of smaller studies in adults with predominantly testicular or ovarian cancer. Our study, which included a greater diversity of tumor types, supports this initial decline in eGFR (page 5, 3rd para; Figure 1).

The skilled artisan would have been motivated to monitor acute kidney injury (AKI), initial and long-term changes in eGFR after cisplatin, because the incidence of AKI and changes in eGFR are routinely monitored after cisplatin treatment, as taught by Latcha et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a new rejection.
Claims 1-8, 10-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8663645 in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204). 
With respect to claims 1-3, ‘645 claims a method for selecting, in a CTL immune response initiated by a cognate optimized peptide, CTLs having a high avidity for a native peptide, comprising vaccinating a patient, who has been previously vaccinated 
‘645 does not claim that the patients are either never-smokers or light-smokers. 
‘645 also does not claim that the patients are HLA-A*0201 positive. 
Bolonaki et al. teach that the purpose of the present study is “[T]o evaluate the immunological and clinical response as well as the safety of the optimized peptide telomerase reverse transcriptase p572Y (TERT572Y) presented by HLA-A*0201 in patients with advanced non–small-cell lung cancer (NSCLC)”, and further teach that “[T]ERT572Y peptide vaccine is well tolerated and effective in eliciting a specific T cell immunity. Immunological response is associated with prolonged survival. These results are encouraging and warrant further evaluation in a randomized study (abstract).
Yang et al. teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers (Tables 2 and 4-5).
It would have been obvious to one of ordinary skill in the art to treat HLA-A*0201 positive patients and to include non-smokers, smokers and ex-smokers in the method of ‘645 because Bolonaki et al. teach treating HLA-A*0201 positive patients and suggest further evaluation of TERT572Y peptide vaccine (the same vaccine of ‘645) in a randomized study, and Yang et al. generally teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers.
The skilled artisan would have been motivated to include both never-smokers and light-smokers in a randomized study to evaluate the effects of the TERT572Y peptide 
The skilled artisan would have reasonably expected the TERT572Y peptide vaccine to treat HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
With respect to claims 4-5, as discussed above, the skilled artisan would have been motivated to include non-smokers or former smokers.
	With respect to claim 6, Bolonaki et al. teach that patients with advanced NSCLC were administered the peptides following chemotherapy (abstract). Furthermore, ‘645 teaches the patient had received chemotherapy (table 2). It would have been obvious to administer the claimed peptides to patients who received a first line chemotherapy bcause both Bolonaki et al. and ‘645 teach administering the peptides to said patient population. 
With respect to claims 7-8, ‘645 does not teach that the tumor induced an immune response that can prevent its growth, thus the patients of ‘645 have a non-immunogenic tumor.
With respect to claim 10, Bolonaki et al. teach that the patient has a metastatic cancer (page 2729, right column, 2nd para). Furthermore, ‘645 teaches that the patient has a metastatic cancer (column 9, para 1.2. Results).
With respect to claim 11, Bolonaki et al. teach the patient is male (Table 1). Furthermore, ‘645 teaches the patient is male (Table 2). It would have been obvious to one of ordinary skill in the art to select both male and female patients as suggested by both Bolonaki et al. and ‘645 with a reasonable expectation of success.
With respect to claim 12, Bolonaki et al. teach patients that have non-squamous (NSQ) non-small cell lung cancer (NSCLC) (Table 1). Furthermore, ‘645 teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2). It would have st para). 
With respect to claims 13 and 18, Bolonaki et al. teach the patients have an ECOG = 0, 1 or 2 (see performance status (PS) on Table 1). Furthermore, ‘645 teaches the patients have an ECOG = 0 or 1 (see performance status (PS) on Table 2). It would have been obvious to include patients with an ECOG = 1 because both Bolonaki et al. and ‘645 teach that such patient population can be treated with the claimed peptides.

This rejection is maintained.
Claims 1-13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/611153. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claim 1, ‘153 teaches a method of treating cancer in an HLA-A*0201-positive patient having a tumor expressing Telomerase Reverse Transcriptase (TERT), wherein said tumor is non-immunogenic comprising administering a peptide of SEQ ID No: 2 to the patient, wherein said peptide of SEQ ID No: 2 induces a Cytotoxic T lymphocyte (CTL) response against the cryptic TERT572 peptide of SEQ ID No: 1 (claim 1), wherein said patient is a never-smoker or a light-smoker (claim 9), and wherein said patient has non-small cell lung cancer (NSCLC) (claim 6).

With respect to claim 3, ‘153 teaches a method of treating cancer in an HLA-A*0201-positive patient having a tumor expressing TERT comprising administering peptides of SEQ ID No: 1 and SEQ ID No: 2 to the patient, wherein said tumor is non-immunogenic (claim 3).
With respect to claims 4-5, ‘153 teaches the patient is a never-smoker or a former smoker who had been smoking less than 30 years (claim 8).
With respect to claim 6, ‘153 teaches the patient has received a platinum-based chemotherapy and responded thereto prior to vaccination with the peptide of SEQ ID No: 2 (claim 10).
With respect to claim 7, ‘153 teaches the patient has a non-immunogenic tumor (claims 1-3).
With respect to claim 8, ‘153 teaches the tumor is considered '% non-immunogenic if no CTL response specific for the peptide of SEQ ID No: 1 and/or no CTL response specific for the peptide of SEQ ID No: 3 and/or no CTL response specific for the peptide of SEQ ID No: 5 is detectable in a blood sample from the patient before vaccination (claim 4).
With respect to claim 9, ‘153 teaches the blood sample from the patient has been collected less than 2 weeks after the end of a platinum-based first line chemotherapy (claim 5).
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 11, ‘153 teaches the patient is a male (claim 12).
With respect to claim 12, ‘153 teaches the patient has a non-squamous (NSQ) NSCLC (claim 7).
With respect to claims 13 and 18, ‘153 teaches the patient has a ECOG of 0 or 1 (Table 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant did not present any arguments.
For this reason, the rejection is maintained.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658